OPINION OF THE COURT
PER CURIAM.
This is an appeal from a judgment in a criminal case. The defendant, Raifrean *401Washington, pled guilty to a drug-related conspiracy and three other offenses.
The defendant’s attorney has submitted a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has requested leave to withdraw. We have considered counsel’s brief and made an independent examination of the record, and we are satisfied that there are no non-fiivolous issues to be raised on appeal. As noted, the defendant pled guilty. He also stipulated to all relevant facts and issues regarding sentencing and cooperated with the government. The government abided by the terms of the plea agreement in moving for a downward departure at sentencing, and the District Court granted that motion and departed substantially below the agreed guidelines range.
Finding no non-frivolous issues that could be raised on appeal, we grant counsel’s motion to withdraw and affirm the judgment of the District Court.